Title: To James Madison from Armand Duplantier, 19 March 1806 (Abstract)
From: Duplantier, Armand
To: Madison, James


                    § From Armand Duplantier. 19 March 1806, New Orleans. Previously wrote to JM (not found) to acknowledge receipt of the warrants JM had sent him. Also reported in that earlier letter that he had been unable to finish anything during his last trip to New Orleans given that Claiborne was at Attakapas at that time. Is presently in New Orleans, occupied with Lafayette’s business. Intends to acquire as much vacant state land as possible on the edge of town as well as on the Carondelet Canal. The city is reclaiming some land, but since these claims appear most dubious, Duplantier intends to acquire the property in question. After the government’s decision, he will turn over the land that perfectly serves Lafayette’s primary object, and of which he has a pressing need. The city is reclaiming 211 acres, which would be very valuable, and 536 acres on the canal, which although very low-lying land will fetch a good price, as much as in Lafayette’s letter forwarded to Duplantier by JM. Duplantier thinks the establishment of a parish between the city and the Marigny plantation very unlikely. The person who submitted the idea in Paris does not know that according to a royal order of 1797 the city has a claim of 300 fathoms beyond the fortifications, that the boundary of the Marigny plantation was subsequently recognized by Governor Gayoso, and that, finally, a royal order issued at the time of the cession to France approved without exception all land grants made by the governors and intendants of Louisiana. It was after the cession that the city council came to terms with Bernard Marigny, the current owner of the plantation, on the reclamation of the 300 fathoms mentioned in the note. Has a rough knowledge of the boundaries of the owners and believes that he will find plenty of good land below the Conway line, between the river and the lake, on which he can place all

of Lafayette’s remaining warrants. Believes this is the most advantageous position since it is close to the city, and one can get to the lake and to the river by means of a short portage. As one who promotes Lafayette’s projects, begs JM to be persuaded that he will neglect nothing in his attempts to place the warrants as advantageously as possible, and desires by his solicitude in this affair to carry out perfectly the intention of the president, who kindly wishes to aid a worthy man who has had great misfortune. Is also making every effort to prove Lafayette’s confidence in him well-founded. Will not fail to write to Lafayette on a variety of occasions and will attempt to send him, by way of a friend who will travel to France shortly, maps of the various tracts Duplantier plans to have surveyed for him. Again offers JM his services in New Orleans.
                